

117 HR 4035 IH: Real Justice for Our Veterans Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4035IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Ms. Jackson Lee (for herself and Mr. Nadler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to prioritize veterans court treatment programs that ensure equal access for racial and ethnic minorities and women, and for other purposes.1.Short titleThis Act may be cited as the Real Justice for Our Veterans Act of 2021. 2.Equal access to veterans court treatment programs for racial and ethnic minorities and womenSection 2991(i)(2) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10651(i)(2)) is amended—(1)in subparagraph (B)—(A)in clause (ii), by striking and at the end;(B)in clause (iii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (iv)include a description of a proposal to implement a process to ensure that racial and ethnic minorities and women have equal access to the program, and an equal opportunity to complete the program, including by collecting and analyzing data related to admission in the program and completion of the program, to ensure there are not disparities related to race, ethnicity, or sex.; and (2)by adding at the end the following: (C)ReportNot later than 3 years after the date of enactment of this subparagraph, the Attorney General shall submit to Congress a report on the effectiveness of veterans treatment court programs. In preparing such report, the Attorney General shall conduct a national multi-site evaluation of such programs, including an assessment of—(i)the population served by such programs;(ii)whether such programs use evidence-based treatments for substance use and mental health, including medication for addiction treatment;(iii)recidivism rates of participants in such programs; and(iv)program completion rates. .3.Veterans pilot program on promising retention models(a)EstablishmentThe Attorney General, acting through the Director of the Bureau of Justice Assistance, shall carry out a pilot program—(1)to provide training and technical support to local and State conviction review entities; and(2)to make grants to eligible units of local government to improve retention in a veterans treatment court program (as such term is defined in section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10651)) and drug courts.(b)EligibilityIn order to be eligible for a grant under subsection (a)(2), a unit of local government shall operate a veterans treatment court program or a drug court.(c)ApplicationA unit of local government seeking a grant through the pilot program under subsection (a)(2) shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, and shall contain, including—(1)a description of the therapy model that they plan to implement and data to support the use of the therapy model, including information showing how the therapy will promote retention in and completion of veterans treatment court programs; and(2)detailed plans on how the applicant would test the efficacy of the therapy program.(d)Reporting metricsNot later than 180 days after receiving a grant under subsection (a)(2), a unit of local government shall submit to the Attorney General a report, which includes demographic information of participants in the veterans treatment court program and completion rates of such participants. The Attorney General shall develop guidelines for the report required under this subsection. (e)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of fiscal years 2022 through 2027 to carry out this section.4.Admission of veterans to drug courtsIn the case of a jurisdiction that does not operate a veterans treatment court program (as such term is defined in section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10651)), but that does operate a drug court under part EE of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10611 et seq.), a veteran who would be eligible to participate in a veterans treatment court program may participate in the drug court, including a veteran who is a violent offender (as such term is defined in section 2953(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10613(a))). 